DETAILED ACTION
In response to communication filed on 27 January 2022, claims 1, 8 and 15 are amended. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Claim Objections”, filed 27 January 2022, have been carefully considered and based on the amendments, the objections have been withdrawn. 

Applicant’s arguments, see the section related to rejections under USC § 103, filed 27 January 2022, have been carefully considered and are not persuasive since the arguments are related to newly added limitations that further clarifies what a container is and they are addressed in the rejection below. 

Claim Interpretation
Claims 1, 8 and 15 recite “the image patch using the container”. The claims do not recite functionality, but instead recites what the container is used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle (US 2017/0219357 A1, hereinafter “Pfeifle”) in view of Schaus (US 2014/0359463 A1, hereinafter “Schaus”) further in view of Daniel et al. (US 2019/0156047 A1, hereinafter “Daniel”) and McCaleb et al. (US 6,751,794 B1, hereinafter “McCaleb”).

Regarding claim 1, Pfeifle teaches
A system comprising: (see Pfeifle, [0087] “illustrates an example server 125”). 
at least one hardware processor; and (see Pfeifle, [0087] “The server 125 includes a processor 300”). 
a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: (see Pfeifle, [0079] “a computer readable medium coupled to the server 125”; [0114] “The processes and logic flows described in this specification can be performed by one or more programmable processors executing one or more computer programs to perform functions by operating on input data and generating output”). 
receiving, at a dispatch manager… (see Pfeifle, [0076] “The server 125 may update a particular tile of the geographic database 123. The server 125 may send updates to the master copy of the database 123a and/or send updates to the local copy of the database 123b” – The an updated version of an earlier version of an in-memory database; (see Pfeifle, [0076] “The server 125 may update a particular tile of the geographic database 123. The server 125 may send updates to the master copy of the database 123a and/or send updates to the local copy of the database 123b”; [0028] “may generate a target database 513 containing the updates or changes for the navigational database”).
a difference operator; (see Pfeifle, [0031] “In the transformation approach 520, an old database 521 and new database 523 are compared to create an update package 525. The comparison of the transformation approach 520 may be based on any of the following difference operations”). 
executing the difference operator on the updated version… and the earlier version… to produce an image patch representing the difference between the updated version and the earlier version; (see Pfeifle, [0033] “for identifying the changes in a new navigation database file is bytewise difference operations, for example a bytewise subtraction difference (BSdifl) operation… BSdiff 505 may accept any two versions of a file (e.g., old file 501 and new file 503) and outputs a patch file (e.g., patch file 507)… One or more patch files are typically created by a server performing the BSdiff operation”).  
a merge operator; and (see Pfeifle, [0081] “The update packages includes corresponding patches for the divisions of data records or databases, including a route patch file 101a, a BMD patch file 101b, and a place name patch file 101c”; [0092] “The update package includes instructions to apply the result of the difference operation to the old database”). 
passing,…  the image patch and the merge operator (see Pfeifle, [0033] “the one or more patch file may be transmitted to navigation devices to run an update script (e.g., BSPatch)”; [0076] “The server 125 may send updates to the master copy of the database 123a and/or send updates to the local copy of the database 123b. The server 125 may generate an update script or patch file for the navigation data and transmit the update script or patch file to who has subscribed to updates from the server (see Pfeifle, [0099] “request the set of navigation data from the server 125”) that has subscribed to updates… (see Pfeifle, [0099] “request the set of navigation data from the server 125”) to perform a merge between an earlier version… (see Pfeifle, [0033] “BSdiff 505 may accept any two versions… and outputs a patch file (e.g., patch file 507)… When updating an NDS database, the SQLite files and the speech recognition files must be updated concurrently… One or more patch files are typically created by a server performing the BSdiff operation, and the one or more patch file may be transmitted to navigation devices to run an update script (e.g., BSPatch)”; [0098] “The updated navigation data records replace the corresponding existing navigation data records in the old database”) and the patch image…  containing the merge operator, thus producing the updated version… (see Pfeifle, [0033] “BSdiff 505 may accept any two versions… and outputs a patch file (e.g., patch file 507)… When updating an NDS database, the SQLite files and the speech recognition files must be updated concurrently… One or more patch files are typically created by a server performing the BSdiff operation, and the one or more patch file may be transmitted to navigation devices to run an update script (e.g., BSPatch)”; [0098] “The updated navigation data records replace the corresponding existing navigation data records in the old database”) locally accessible… (see Pfeifle, [0076] “to update the local copy of the database 123b”; [0079] “to execute an update script or navigation patch file using locally stored map data”) without the patch worker having to download the updated version… (see Pfeifle, [0025] “Replacing the entire navigation database during an update requires significant bandwidth and time… An update script and patch files may be used so that only changes are sent from the map developer to the navigation device”) as a whole (see Pfeifle, [0025] “Replacing the entire navigation database during an update requires significant bandwidth and time… An update script and patch files may be used so that only changes are sent from the map developer to the navigation device”).
in an in-memory database database-as-a-service, obtaining a container containing a difference operator, the container being a containerized application including runtime components used to run software isolated from an operating system; the updated version -of the in-memory database and the earlier version of the in-memory database, obtaining a container containing a merge operator; passing via a peer-to-peer network the image patch and the merge operator to a patch worker who has subscribed to updates for the in-memory database, the patch worker being a software component operating on a separate worker node, to cause the patch worker that has subscribed to updates for the in-memory database to perform a merge between an earlier version of the in-memory database stored by the patch worker; using the container containing the merge operator, of the in-memory database locally accessible by the patch worker without the patch worker having to download the updated version of the in-memory database as a whole.     
However, Schaus discloses data templates and also teaches
the database being in an in-memory database database-as-a-service, (see Schaus, [0045] “In-memory databases thereby exploit recent innovations in hardware to run a database in main memory”; [0045] “The database system may be an in-memory database”). 
determining updated data information of the in-memory database (see Schaus, [0045] “In-memory databases thereby exploit recent innovations in hardware to run a database in main memory”; [0045] “The database system may be an in-memory database”; [0035] “a comparison of an exemplary update of an entire data grid without 301 and with 302 using the data template. As a default template is simply a special node in the Data structure it is possible to update the data for all data nodes by sending only an updated data template”) of the in-memory database, (see Schaus, [0045] “In-memory databases thereby exploit recent innovations in hardware to run a database in main memory”; [0045] “The database system may be an in-memory database”; [0035] “a comparison of an exemplary update of an entire data grid without 301 and with 302 using the data template. As a default template is simply a special node in the 
communications via a peer-to-peer network, (see Schaus, [0053] “Examples of communication networks… peer-to-peer networks”) transmitting updated data template information for the in-memory database, (see Schaus, [0045] “In-memory databases thereby exploit recent innovations in hardware to run a database in main memory”; [0045] “the server or the remote computing device may be an in-memory database”; [0035] “a comparison of an exemplary update of an entire data grid without 301 and with 302 using the data template. As a default template is simply a special node in the Data structure it is possible to update the data for all data nodes by sending only an updated data template”) for the in-memory database, (see Schaus, [0045] “In-memory databases thereby exploit recent innovations in hardware to run a database in main memory”; [0045] “the server or the remote computing device may be an in-memory database”; [0035] “a comparison of an exemplary update of an entire data grid without 301 and with 302 using the data template. As a default template is simply a special node in the Data structure it is possible to update the data for all data nodes by sending only an updated data template”) to update the data of the in-memory database (see Schaus, [0045] “In-memory databases thereby exploit recent innovations in hardware to run a database in main memory”; [0045] “the server or the remote computing device may be an in-memory database”; [0035] “a comparison of an exemplary update of an entire data grid without 301 and with 302 using the data template. As a default template is simply a special node in the Data structure it is possible to update the data for all data nodes by sending only an updated data template”) to produce an updated data of the in-memory database (see Schaus, [0045] “In-memory databases thereby exploit recent innovations in hardware to run a database in main memory”; [0045] “the server or the remote computing device may be an in-memory database”; [0045] “the server or the remote computing device may be an in-memory database”; [0035] “a comparison of an exemplary update of an entire data grid without 301 and with 302 using the data template. of the in-memory database (see Schaus, [0045] “In-memory databases thereby exploit recent innovations in hardware to run a database in main memory”; [0045] “the server or the remote computing device may be an in-memory database”; [0035] “a comparison of an exemplary update of an entire data grid without 301 and with 302 using the data template. As a default template is simply a special node in the Data structure it is possible to update the data for all data nodes by sending only an updated data template”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of peer to peer and in-memory database as being disclosed and taught by Schaus, in the system taught by Pfeifle to yield the predictable results of updating information efficiently thereby reducing the total amount of time required to implement the updates (see Schaus, [0024] “an update of a user interface is made more efficient thereby reducing the total amount of time required to implement the update of the user interface at the remote computing device”). 
The proposed combination of Pfeifle and Schaus does not explicitly teach Pfeifle does not explicitly teach receiving obtaining a container containing a difference operator, the container being a containerized application including runtime components used to run software isolated from an operating system; obtaining a container containing a merge operator; to a patch worker, the patch worker being a software component operating on a separate worker node, to cause the patch worker to perform a merge between an earlier version of the in-memory database stored by the patch worker; using the container containing the merge operator, locally accessible by the patch worker without the patch worker having to download the updated version of the in-memory database as a whole.     
However, Daniel discloses software container access control and also teaches 
obtaining a container containing operators and components (see Daniel, [0037] “the container definition 206 can be a Docker container obtained from a container repository”; [0038] “modification of the container definition 206 can take place by the container manager, an operator of the computer system 250 or another software function such as an installer or configuration component. Such modification can include adding, removing, replacing or configuring parts of the container definition 206 so as to configure the container for execution in the computer system 250”) the container being a containerized application including runtime components used to run software (see Daniel, [0041] “The application container 218 thus constitutes a software component executing in the computer system 250. A profile agent 220 is a software… operable to generate a runtime profile of the application container 218 at runtime, the runtime profile defining characteristics of the application container 218 in execution”) isolated from an operating system; (see Daniel, [0033] “The operating system 208 provides isolation between  software processes executing therein such as application containers”).
obtaining a container containing operators and components (see Daniel, [0037] “the container definition 206 can be a Docker container obtained from a container repository”; [0038] “modification of the container definition 206 can take place by the container manager, an operator of the computer system 250 or another software function such as an installer or configuration component. Such modification can include adding, removing, replacing or configuring parts of the container definition 206 so as to configure the container for execution in the computer system 250”).
using the container containing operators and components (see Daniel, [0037] “the container definition 206 can be a Docker container obtained from a container repository”; [0038] “modification of the container definition 206 can take place by the container manager, an operator of the computer system 250 or another software function such as an installer or configuration component. Such modification can include adding, removing, replacing or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of containers consisting of components as being disclosed and taught by Daniel, in the system taught by the proposed combination of Pfeifle and Schaus to yield the predictable results of effectively performing access control based on the application container (see Daniel, [0052] “determining whether the application container 518 is permitted to access the restricted resource 520… where undesirable performance is identified, access to the restricted resource 530 by the container 518 can be precluded. In this way access to the restricted resource 530 can be constrained to only those software components exhibiting desirable performance irrespective of any other access control mechanisms which may be implemented”). 
The proposed combination of Pfeifle, Schaus and Daniel does not explicitly teach passing, to a patch worker, the patch worker being a software component operating on a separate worker node, to cause the patch worker to perform a merge between an earlier version of the in-memory database stored by the patch worker; locally accessible by the patch worker without the patch worker having to download the updated version of the in-memory database as a whole.
However, McCaleb discloses determining most-updated upgrade package and also teaches
to a patch worker (see McCaleb, [col7 lines21-28] “the patch worker handling the update messages from the patch checker 610. The patch worker 660 sends the script file to the patch checker 610. The script file is used by the patch checker 610 to check the client system 600. When the patch checker 610 requests for the download, the patch worker 660 accesses the part database 665 to retrieve the necessary software versions for the client system 600”) the patch worker (see McCaleb, [col7 lines21-28] “the patch worker handling the update messages from the patch checker 610. The patch worker 660 sends the script file to the patch checker 610. The script file is used by the patch checker 610 to check the client system 600. When the patch checker 610 requests for the download, the patch worker 660 accesses the part database 665 to retrieve the necessary software versions for the client system 600”) being a software component operating on a separate worker node, (see McCaleb, [col7 lines15-] “Each of the servlets 660, 665, 670 handles different type of messages… Each of the servlets 660, 665, 670 may be used as a worker… the serverlet 660 is the patch worker handling the update messages”; [col8 lines8-10] “The computer-readable medium 700 may also contain programs run on the server.  These programs may include the patch worker 725”) to cause the patch worker to process update messages (see McCaleb, [col7 lines21-28] “the patch worker handling the update messages from the patch checker 610. The patch worker 660 sends the script file to the patch checker 610. The script file is used by the patch checker 610 to check the client system 600. When the patch checker 610 requests for the download, the patch worker 660 accesses the part database 665 to retrieve the necessary software versions for the client system 600”) stored by the patch worker (see McCaleb, [col7 lines21-28] “the patch worker handling the update messages from the patch checker 610. The patch worker 660 sends the script file to the patch checker 610. The script file is used by the patch checker 610 to check the client system 600. When the patch checker 610 requests for the download, the patch worker 660 accesses the part database 665 to retrieve the necessary software versions for the client system 600”; [col7 lines32-33] “a dataworker to store data”) handle requests by the patch worker for the client system (see McCaleb, [col7 lines21-28] “the patch worker handling the update messages from the patch checker 610. The patch worker 660 sends the script file to the patch checker 610. The script file is used by the patch checker 610 to check the client system 600. When the patch checker 610 requests for the download, the patch worker 660 accesses the part database 665 to retrieve the necessary software versions for the client system 600”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of patch workers processing message information as being disclosed and taught by McCaleb, in the system taught by the proposed combination of Pfeifle, Schaus and Daniel to yield the predictable results of effectively keeping the client systems updated (see McCaleb, [col3 lines52-55] “By keeping the client systems updated, remote support can be efficiently performed to minimize the down time of the client systems. Each client system comprises of multiple installed software packages”). 
Claims 8 and 15 incorporate substantively all the limitations of claim 1 in a method (see Pfeifle, [0111] “the methods described herein”) and computer-readable medium form (see Pfeifle, [0108] “The term "computer-readable medium" shall also include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed herein”) and are rejected under the same rationale.

Regarding claim 4, the proposed combination of Pfeifle, Schaus, Daniel and McCaleb teaches
wherein the patch worker further performs (see (see McCaleb, [col7 lines21-28] “the patch worker handling the update messages”) validation of the merge operation (see Pfeifle, [0096] “Verifying the authenticity of the update package”). The motivation for the proposed combination is maintained. 
Claims 11 and 18 incorporate substantively all the limitations of claim 4 in a method and computer-readable medium form and are rejected under the same rationale.

Claims 2, 5, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, Schaus, Daniel and McCaleb further in view of Sreenivasa et al. (US 2019/0163469 A1, hereinafter “Sreenivasa”).

Regarding claim 2, the proposed combination of Pfeifle, Schaus, Daniel and McCaleb teaches
wherein the updated version (see Pfeifle, [0076] “The server 125 may update a particular tile of the geographic database 123. The server 125 may send updates to the master copy of the database 123a and/or send updates to the local copy of the database 123b”; [0028] “may generate a target database 513 containing the updates or changes for the navigational database”) of the in-memory database (see Schaus, [0045] “In-memory databases thereby exploit recent innovations in hardware to run a database in main memory”) is received from the server (see Pfeifle, [0076] “The server 125 may update a particular tile of the geographic database 123. The server 125 may send updates to the master copy of the database 123a and/or send updates to the local copy of the database 123b” – The server 125 has been interpreted as dispatch manager)
The proposed combination of Pfeifle, Schaus, Daniel and McCaleb does not explicitly teach a continuous integration/continuous delivery service.
However, Sreenivasa discloses content deployment and also teaches
a continuous integration/continuous delivery service (see Sreenivasa, [0052] “the first version control system 132a and the second version control system 132b utilize the proxy 134 to allow for a continuous integration build”).

Claims 9 and 16 incorporate substantively all the limitations of claim 2 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 5, the proposed combination of Pfeifle, Schaus, Daniel and McCaleb teaches
wherein the validation includes (see Pfeifle, [0096] “Verifying the authenticity of the update package may include”). 
The proposed combination of Pfeifle, Schaus, Daniel and McCaleb does not explicitly teach validating that the database version is correct. 
However, Sreenivasa discloses content deployment and also teaches
validating that the database version is correct (see Sreenivasa, [0036] “a number of version control systems 132 to manage the release and publishing of content that is provided from a number of different content sources… variety of different version control systems 132, but could also be other sources such as a local file system, a database”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of continuous integration and validating databases as being disclosed and taught by Sreenivasa, in the system taught by the proposed 
Claims 12 and 19 incorporate substantively all the limitations of claim 5 in a method and computer-readable medium form and are rejected under the same rationale.

Claims 3, 7, 10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, Schaus, Daniel and McCaleb et further in view of Choe (US 2007/0136297 A1, hereinafter “Choe”).

Regarding claim 3, the proposed combination of Pfeifle, Schaus, Daniel and McCaleb teaches
patch worker (see McCaleb, [col7 lines21-28] “the patch worker handling the update messages from the patch checker 610. The patch worker 660 sends the script file to the patch checker 610. The script file is used by the patch checker 610 to check the client system 600. When the patch checker 610 requests for the download, the patch worker 660 accesses the part database 665 to retrieve the necessary software versions for the client system 600”) subscribing to updates (see Pfeifle, [0099] “request the set of navigation data from the server 125”) for the in-memory database (see Schaus, [0045] “In-memory databases thereby exploit recent innovations in hardware to run a database in main memory”). 
The proposed combination of Pfeifle, Schaus, Daniel and McCaleb does not explicitly teach wherein the image patch is stored in a repository for retrieval and distribution to any future.

wherein the image patch is stored in a repository for retrieval and distribution to any future (see Choe, [0027] “A patch is a representation of updated software”; [0042] “Once update agent 214 installs a patch, it may store the signed binary file for future use”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of storing patches and validating key as being disclosed and taught by Choe, in the system taught by the proposed combination of Pfeifle, Schaus, Daniel and McCaleb to yield the predictable results of preserving the integrity of the update process (see Choe, [Abstract] “To preserve the integrity of the update process, updates are provided as signed binary files and are only applied by the client receiving the update if the binary file may be authenticated by the recipient”). 
Claims 10 and 17 incorporate substantively all the limitations of claim 3 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 7, the proposed combination of Pfeifle, Schaus, Daniel and McCaleb teaches
wherein the validation includes (see Pfeifle, [0096] “Verifying the authenticity of the update package may include”).
The proposed combination of Pfeifle, Schaus, Daniel and McCaleb does not explicitly teach validating that specified key data is defined.
However, Choe discloses peer-to-peer remediation and also teaches
validating that specified key data is defined (see Choe, [0073] “attempts to verify the patch… Verification may involve any suitable process, such as the use of public keys distributed by a certification agency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of storing patches and validating key as 
Claim 14 incorporates substantively all the limitations of claim 7 in a method form and is rejected under the same rationale.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, Schaus, Daniel and McCaleb et further in view of Mohan (US 2019/0294722 A1, hereinafter “Mohan”).

Regarding claim 6, the proposed combination of Pfeifle, Schaus, Daniel and McCaleb teaches
wherein the validation includes… (see Pfeifle, [0096] “Verifying the authenticity of the update package may include”) for the in-memory database (see Schaus, [0045] “In-memory databases thereby exploit recent innovations in hardware to run a database in main memory”).
The proposed combination of Pfeifle, Schaus, Daniel and McCaleb does not explicitly teach validating that a system schema for the in-memory database is correct. 
However, Mohan discloses synchronizing databases and also teaches
validating that a system schema for database is correct (see Mohan, [0110] “to create and maintain (e.g., by validating and/or synchronizing) one or more databases, caches, clouds, servers, and/or search indexes (maintained systems) with respect to one or more additional databases, caches, clouds, servers, and/or search indexes (source systems), each associated with one of one or more system schemas”).

Claims 13 and 20 incorporate substantively all the limitations of claim 6 in a method and computer-readable medium form and are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156